DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 73 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In lines 1-3 of this claim, Applicant recites “nicotine is added to a mixture of the water and the powdered composition before adding the liquid flavor composition” (emphasis added). However, it is not clear if Applicant is referring to “a mixture” that is different from that which was recited in independent claim 71. It is believed that the “a” is a typographical error, and the mixture of the water and the powdered composition” and, for purposes of examination, it will be read as such.
Claim Objections
Claim 10 is objected to because of the following informalities:  
In line 2, the word -- composition -- should be inserted/added after the phrase “powdered flavor”.
Appropriate correction is requested.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon 
Claims 1-3, 5, 10, 13, 16, 24, 32, 35, 37-39, 48, 54 and 77-79 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of copending Application No. 17/370641 (reference application) in view of Mua et al (US. Pat. App. Pub. 2013/0152953). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claims 1-25 of copending application 17/370641 generally encompass the scope of instant claims 1, 16, 24, 32, 35, 37-39, 48, 54 and 77 and 79 in that they individually, or in combination, teach or suggest the instant oral pouched product comprising a saliva permeable pouch and a pouch composition comprising nicotine in the claimed forms/amounts; water in the claimed amounts; a sugar alcohol in the claimed amounts; and a water-insoluble fiber of the claimed types (NOTE: Being that the claims are product claims, there is no patentable weight given the product-by-process step which recites “wherein the liquid flavor composition is added to the powdered composition after the water”). 
Copending Application 17/370641 fails to recite, in its claims, that its pouch composition is “powdered” or includes a “liquid flavor composition”; 
Regarding claims 2-3, 10, Mua et al further discloses that its pouched oral product may include a flavorant (read: “flavor composition”) which may be, for example, cinnamon or nutmeg, both of which are typically in “powdered” form when processed. In the alternative, Mua et al discloses that the contents of its pouched product can be provided as a powder (see para. [0060]), which strongly suggests, if not teaches, that all of the contents in the filling are of powdered form. And since Mua et al discloses that flavourant may be added to its filling, it is reasonable to presume that the flavorant would also be in powdered form, or that one of ordinary skill in the art would provide the same in powdered form in order to ensure even distribution throughout the filling material. Also, Mua et al discloses that its 
Regarding claims 5, 13 and 78, Mua discloses that its tobacco material, which may include an aqueous tobacco extract (read: liquid flavor composition) in an amount ranging from 2 to about 80 dry weight percent of the final product (see para. [0044]), and as such it would have been obvious to one having ordinary skill in the art to have incorporated the said liquid flavorant in to the modified product of copending Application 17/370641.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-3, 5, 10, 13, 16, 24, 32, 35, 37-39, 42, 48, 54 and 77-79 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 65-91 of copending Application No. 17/048054 (reference application) in view of Mua et al (US. Pat. App. Pub. 2013/0152953). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claims 65-91 of copending application 17/048054 generally encompass the scope of instant claims 1, 16, 24, 32, 35, 37-39, 42, 48, 54 and 77 and 79 in that they individually, or in combination, teach or suggest 
Copending Application 17/048054 fails to recite, in its claims, that its pouch composition is “powdered” or includes a “liquid flavor composition”; however, Mua et al also discloses an oral pouch product intended to be consumed by users of tobacco products, and said pouch may be filled with a “powdered” composition and incorporated within said composition may be an aqueous tobacco extract provided in a liquid form (see [0014], [0016], [0041]). Hence, it would have been obvious to one having ordinary skill in the art to have provided these attributes to the pouched product of the claims of copending application 17/048054 since said properties are already known in products of the tobacco industry and would merely enhance a customer’s organoleptic experience during use. 
Regarding claims 2-3, 10, Mua et al further discloses that its pouched oral product may include a flavorant (read: “flavor composition”) which may all of the contents in the filling are of powdered form. And since Mua et al discloses that flavourant may be added to its filling, it is reasonable to presume that the flavorant would also be in powdered form, or that one of ordinary skill in the art would provide the same in powdered form in order to ensure even distribution throughout the filling material. Also, Mua et al discloses that its flavorant may be present in an amount of about 0.5 to 10 dry weight percent of the final product (see para. [0048]).
Regarding claims 5, 13 and 78, Mua discloses that its tobacco material, which may include an aqueous tobacco extract (read: liquid flavor composition) in an amount ranging from 2 to about 80 dry weight percent of the final product (see para. [0044]), and as such it would have been obvious to one having ordinary skill in the art to have incorporated the said liquid flavorant in to the modified product of copending Application 17/048054.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-3, 5, 10, 13, 16, 24, 32, 35, 37-39, 42, 48, 54 and 77-79 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, 10-12, 15-16, 18, 21, 24-29, 35, 40, of copending Application No. 16/894143 (reference application) in view of Mua et al (US. Pat. App. Pub. 2013/0152953). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claims 1-3, 5, 10-12, 15-16, 21, 24-29, 35 and 40 of copending application 16/894143 generally encompass the scope of instant claims 1, 16, 24, 32, 35, 37-39, 42, 48, 54 and 77 and 79 in that they individually, or in combination, teach or suggest the instant oral pouched product comprising a saliva permeable pouch and a pouch composition comprising nicotine in the claimed forms/amounts; water in the claimed amounts; a sugar alcohol in the claimed amounts; and a water-insoluble fiber of the claimed types (NOTE: Being that the claims are product claims, there is no patentable weight given the product-by-process step which recites “wherein the liquid flavor composition is added to the powdered composition after the water”). 
Copending Application 16/894143 fails to recite, in its claims, that its pouch composition is “powdered” or includes a “liquid flavor composition”; 
Regarding claims 2-3, 10, Mua et al further discloses that its pouched oral product may include a flavorant (read: “flavor composition”) which may be, for example, cinnamon or nutmeg, both of which are typically in “powdered” form when processed. In the alternative, Mua et al discloses that the contents of its pouched product can be provided as a powder (see para. [0060]), which strongly suggests, if not teaches, that all of the contents in the filling are of powdered form. And since Mua et al discloses that flavourant may be added to its filling, it is reasonable to presume that the flavorant would also be in powdered form, or that one of ordinary skill in the art would provide the same in powdered form in order to ensure even distribution throughout the filling material. Also, Mua et al discloses that its 
Regarding claims 5, 13 and 78, Mua discloses that its tobacco material, which may include an aqueous tobacco extract (read: liquid flavor composition) in an amount ranging from 2 to about 80 dry weight percent of the final product (see para. [0044]), and as such it would have been obvious to one having ordinary skill in the art to have incorporated the said liquid flavorant in to the modified product of copending Application 16/894143.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-3, 5, 10, 13, 16, 24, 32, 35, 37-39, 42, 48, 54 and 77-79 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of Stahl et al (US. Pat. No. 11,096,412) in view of Mua et al (US Pat App Pub 2013/0152953). 
Claims 1-21 of copending application 16/894143 generally encompass the scope of instant claims 1, 16, 24, 32, 35, 37-39, 42, 48, 54 and 77 and 79 in that they individually, or in combination, teach or suggest the instant oral pouched product comprising a saliva permeable pouch and a pouch composition comprising nicotine in the claimed forms/amounts; 
Stahl et al fails to recite, in its claims, that its pouch composition is “powdered” or includes a “liquid flavor composition”; however, Mua et al also discloses an oral pouch product intended to be consumed by users of tobacco products, and said pouch may be filled with a “powdered” composition and incorporated within said composition may be an aqueous tobacco extract provided in a liquid form (see [0014], [0016], [0041]). Hence, it would have been obvious to one having ordinary skill in the art to have provided these attributes to the pouched product of the claims of Stahl et al since said properties are already known in products of the tobacco industry and would merely enhance a customer’s organoleptic experience during use. 
Regarding claims 2-3, 10, Mua et al further discloses that its pouched oral product may include a flavorant (read: “flavor composition”) which may be, for example, cinnamon or nutmeg, both of which are typically in “powdered” form when processed. In the alternative, Mua et al discloses all of the contents in the filling are of powdered form. And since Mua et al discloses that flavourant may be added to its filling, it is reasonable to presume that the flavorant would also be in powdered form, or that one of ordinary skill in the art would provide the same in powdered form in order to ensure even distribution throughout the filling material. Also, Mua et al discloses that its flavorant may be present in an amount of about 0.5 to 10 dry weight percent of the final product (see para. [0048]).
Regarding claims 5, 13 and 78, Mua discloses that its tobacco material, which may include an aqueous tobacco extract (read: liquid flavor composition) in an amount ranging from 2 to about 80 dry weight percent of the final product (see para. [0044]), and as such it would have been obvious to one having ordinary skill in the art to have incorporated the said liquid flavorant in to the modified product of Stahl et al.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5, 10, 13, 16, 24, 32, 48, 54 and 78 are rejected under 35 U.S.C. 103 as being unpatentable over Mua et al (US Pat App Pub 2013/0152953).

Tobacco material can be incorporated into the composition and said material can take the form of an aqueous tobacco extract provided in a liquid form (see para. [0041])(corresponding to the claimed “a liquid flavor composition”).
Mua et al discloses that further ingredients can be admixed with the other composition material that form the basis of the smokeless tobacco composition, including vegetable fiber material such as sugar beet fiber (see para. [0045])(corresponding to the claimed “wherein the powdered composition comprises water-insoluble fiber”; and the “wherein the water-insoluble fiber is a plant fiber selected from the group consisting of…sugar beet fibers” recitation of claim 24).
Mua et al also discloses that its smokeless tobacco product may also comprise sweeteners, such as maltitol, mannitol, sorbitol, etc. up to 10 dry In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See MPEP 2144.05. Hence, it would have been obvious to one having ordinary skill in the art to have chosen the claimed range as the sugar alcohol amount in Mua et al as such is within the range disclosed in said disclosure (corresponding to the claimed “wherein the powdered composition comprises at least one sugar alcohol in an amount of 5-70% by weight of the pouch composition”; and the “wherein the at least one sugar alcohol is selected from the group consisting of…maltitol, mannitol…sorbitol…and mixtures thereof, and wherein the pouch composition comprises the at least one sugar alcohol in an amount of 10 to 70% by weight of the composition” recitation of claim 16).
Mua et al also discloses that its smokeless tobacco product may include a sugar alcohol syrup which is a thick solution of sugar alcohol in water (see para. [0027])(corresponding to the claimed “water”).
Mua et al does not necessarily discloses that the aqueous tobacco extract liquid is added to the rest of the composition after the water has In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972). Since the product is known from the Mua et al reference, the “wherein the liquid flavor composition is added to the powdered composition after the water” 
Regarding claims 2-3 and 10, Mua et al discloses that its smokeless tobacco composition may include a flavorant (read: “flavor composition”) which may be, for example, cinnamon or nutmeg, both of which are typically in “powdered” form when processed. In the alternative, Mua et al discloses that the contents of its pouched product can be provided as a powder (see para. [0060]), which strongly suggests, if not teaches, that all of the contents in the filling are of powdered form. And since Mua et al discloses that flavourant may be added to its filling, it is reasonably to presume that the flavorant would also be in powdered form, or that one of ordinary skill in the art would provide the same in powdered form in order to ensure even distribution throughout the filling material. Also, Mua et al discloses that its flavorant may be present in an amount of about 0.5 to 10 dry weight percent of the final product (see para. [0048]). While this flavor weight percentage “range” is not exactly as claimed, it is noted that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See MPEP 2144.05. Hence, it would have been obvious to one having ordinary skill in the art to have 
Regarding claims 5, 13 and 78, Mua discloses that its tobacco material, which may include an aqueous tobacco extract (read: liquid flavor composition) in an amount ranging from 2 to about 80 dry weight percent of the final product (see para. [0044]). While this aqueous tobacco extract “range” is not exactly as claimed, it is noted that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See MPEP 2144.05. Hence, it would have been obvious to one having ordinary skill in the art to have chosen the claimed range as the aqueous tobacco extract amount in Mua et al as such is within the range disclosed in said disclosure (corresponding to the “wherein the pouch composition comprises the liquid flavor composition in an amount of 
Regarding claim 48, Mua et al does not specifically state that its aqueous tobacco extract provided in a liquid form (read: liquid flavor composition) at least partially covers the surface of the smokeless tobacco product, which is “powdered”, it follows to reason that since the tobacco extract is in liquid form and is provided along with the remainder of the product composition (see para. [0057]), some of the said extract would come into contact with the surface of the remainder of the powdered composition. In the alternative, it would have been obvious to one having ordinary skill in the art to have ensured that the extract would intermix with the remained of the composition so that it “at least partially covers the surface” of the remainder of the powdered composition in order to ensure homogeneity of the final smokeless tobacco product (corresponding to the claimed “wherein the liquid flavor composition at least partially convers the surface of the powdered composition”).
In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See MPEP 2144.05. Hence, it would have been obvious to one having ordinary skill in the art to have chosen the claimed range as the pH adjuster amount in Mua et al as such is within the range disclosed in said disclosure (corresponding to the claimed “wherein the pouch composition comprises pH-regulating agent in an amount of less than 5% by weight of the pouch composition”).
Claims 35, 37-39, 42 and 79 are rejected under 35 U.S.C. 103 as being unpatentable over Mua et al (US Pat App Pub 2013/0152953) in view of WO 2018/197454.
Regarding claims 35 and 79, Mua et al does not specifically state that its smokeless tobacco product further comprises nicotine; however, the WO 2018/197454 reference states that pouched products that are designed to In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See MPEP 2144.05. Hence, it would have been obvious to one having ordinary skill in the art to have incorporated nicotine, in the claimed amount, into the pouched smokeless tobacco product of Mua et al in order to aid a former smoker in relieving their nicotine craving (corresponding to the “wherein the pouch composition further comprises nicotine in an amount of at least 0.1 by weight” recitation of claim 35; and the “wherein the pouch composition comprises nicotine in an amount of at least 0.2 by weight of the pouch composition” recitation of claim 79).
.  
Claims 1-3, 5, 10, 13, 16, 24, 32, 35, 37-39, 42, 48, 54, 71-73 and 77-79 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2018/197454 (Hassler et al) in view of Mua et al (US Pat App Pub 2013/0152953).
Regarding independent claim 1, and dependent claims 5, 13, 16, 24 and 77-79, Hassler et al discloses an oral saliva-permeable pouched product comprising a moist filling material including a powdered non-tobacco material, a flavouring agent, a nicotine source and a pH adjusting 
Hassler et al discloses that its filling material may include a flavouring agent that may be a liquid provided in a range of from 0.5-3.0% by weight based on the total weight of the filling material (see page 11, lines 20-27). While this flavoring agent weight percentage “range” is not exactly as claimed, it is noted that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See MPEP 2144.05. Hence, it would have been obvious to one having ordinary skill in the art to have chosen the claimed range as the flavoring agent amount in Hassler et al as such is within the range disclosed in said disclosure  (corresponding to the claimed “a liquid flavor composition”; the “wherein the pouch composition comprises the liquid flavor composition in an amount of at least 0.01% by weight of the pouch composition” recitation of claim 5; the “wherein the liquid flavor composition provides flavor compound in an amount of 0.01 to 5% by weight of the pouch composition” 
Hassler et al indicates that the non-tobacco portion of its filling material may comprise water-insoluble fibers, such as maize, oat, barley and a plethora of other water-insoluble fibers (page 10, lines 12 -15) (corresponding to the claimed “wherein the powdered composition comprises water-insoluble fiber”; and the “wherein the water-insoluble fiber is a plant fiber selected form the group consisting of…maize fibers, oat fibers...barley fibers” recitation of claim 24).
Hassler et al also discloses that the flavoring agent may be added to the remainder of the filling material after the addition of water (see page 14, lines 7-8)(corresponding to the claimed “water…and wherein the liquid flavor composition is added to the powdered composition after the water”).
Lastly, Hassler et al does not disclose that its pouched product further includes “at least one sugar alcohol in an amount of 5-70% by weight of the pouch composition”; however, the Mua reference shows that it is known to add syrups, along with a myriad of other additives, to oral pouched compositions used by people who purchase tobacco products (see para. [0005]) Further, Mua et al discloses that these syrups can take the form of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See MPEP 2144.05. Hence, it would have been obvious to one having ordinary skill in the art to have chosen to incorporate these “syrups”, in the claimed aounts, into the oral pouched product of Hassler et al in order to receive the taste-improving benefits of the same in the product of Hassler et al (corresponding to the claimed “wherein the powdered composition comprises at least one sugar alcohol in an amount of 5-70% by weight of the pouch composition”; and the “wherein the at least one sugar alcohol is selected from the group consisting of…maltitol, mannitol…sorbitol…and mixtures thereof, and wherein the pouch composition comprises the at least one sugar alcohol in an amount of 10 to 70% by weight of the composition” recitation of claim 16).
Regarding claims 2-3 and 10, Hassler et al discloses that its filling material can be provided as a powder (page 9, lines 3-4), which strongly suggests, if not teaches, that all of the contents in the filling are of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See MPEP 2144.05. Hence, it would have been obvious to one having ordinary skill in the art to have chosen the claimed range as the triglyceride amount in Hassler et al as such is within the range disclosed in said disclosure (corresponding to the “wherein the pouch composition further comprises a powdered flavor composition” recitation of claim 2; the “wherein the pouch composition comprises a powdered flavor composition in an amount of at least 1% by weight of the pouch composition” recitation of claim 3; and the “wherein the 
Regarding claim 32, Hassler et al discloses that the filling material of its oral pouched product may have a moisture (read: water) content within the range of from 10 to about 60% by weight (see page 8, lines 36-31). While this water weight percentage “range” is not exactly as claimed, it is noted that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See MPEP 2144.05. Hence, it would have been obvious to one having ordinary skill in the art to have chosen the claimed range as the water amount in Hassler et al as such is within the range disclosed in said disclosure (corresponding to the claimed “wherein the pouch composition comprises water in an amount of 20-65% by weight of the composition”).
Regarding claims 35 and 79, Hassler et al discloses that its “nicotine source” can be nicotine in any form, which may be provided in an amount ranging from 0.5-15 wt % based on the total weight of the filling material of the pouched product (see page 10, lines 22-25). While this nicotine weight percentage “range” is not exactly as claimed, it is noted that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See MPEP 2144.05. Hence, it would have been obvious to one having ordinary skill in the art to have chosen the claimed range as the nicotine amount in Hassler et al as such is within the range disclosed in said disclosure (corresponding to the “wherein the pouch composition further comprises nicotine in an amount of at least 0.1 by weight” recitation of claim 35; and the “wherein the pouch composition comprises nicotine in an amount of at least 0.2 by weight of the pouch composition” recitation of claim 79).
Regarding claims 37-39 and 42, Hassler et al states that its nicotine source may be a nicotine base (read: nicotine free base, non-salt nicotine)(see page 10, line 26), or a nicotine bound to (also read as “mixed with”) an ion-exchange resin (see page 11, lines 7-8)(corresponding to the “wherein the nicotine comprises non-salt nicotine” recitation of claim 37; the “wherein the nicotine comprises nicotine free base” recitation of claim 38; the “nicotine comprises nicotine mixed with ion exchange resin” recitation of claim 39; and the “wherein the nicotine comprises nicotine bound to an ion exchange resin” recitation of claim 42).  
Regarding claim 48, Hassler et al does not specifically state that its liquid flavorant at least partially covers the surface of the smokeless 
Regarding claim 54, Hassler et al discloses that its pH adjusting agent may be provided in a range of from about 1 to about 15 % by weight of the filling material (see page 12, lines 1-3). While this pH adjusting agent weight percentage “range” is not exactly as claimed, it is noted that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See MPEP 2144.05. Hence, it would have been obvious to one having ordinary skill in the art to have chosen the claimed range as the pH adjusting agent amount in Hassler et 
Regarding independent claim 71, Hassler et al discloses an oral pouched nicotine product that may be manufactured using a method comprising providing a mixture of a particulate (read: powdered) non-tobacco material and a nicotine source, adding a triglyceride to the mixture of particulate non-tobacco material and nicotine source, thereby providing a mixture of triglyceride, particulate non-tobacco material and nicotine source; then adding an aqueous (read: water) solution of a pH adjusting agent to the mixture of triglyceride, particulate non-tobacco material and nicotine source, thereby providing a moist mixture of the above; thereafter  adding a (liquid)(see page 11, lines 20) flavoring agent to the moist mixture  before enclosing the entire resulting moist filling material into saliva-permeable pouches (see page 13, line 28-page 14, line 31)(corresponding to the claimed “[a] method of manufacturing an oral pouched product, the method comprising the steps of providing a powdered composition, mixing water with said powdered composition, adding liquid flavor composition to a mixture of the water and the powdered composition; and adding the resulting mixture to a saliva-permeable pouch”; and the “wherein nicotine is 
As stated above, Hassler et al indicates that the non-tobacco portion of its filling material may comprise water-insoluble fibers, such as maize, oat, barley and a plethora of other water-insoluble fibers (page 10, lines 12 -15) (corresponding to the claimed “wherein the powdered composition comprises water-insoluble fiber”).
While Hassler et al does not disclose that its pouched product further includes “at least one sugar alcohol in an amount of 5-70% by weight of the pouch composition”, the Mua reference shows that it is known to add syrups, along with a myriad of other additives, to oral pouched compositions used by people who purchase tobacco products (see para. [0005]) Further, Mua et al discloses that these syrups can take the form of sugar alcohol syrups such as maltitol, mannitol, sorbitol, etc. up to 10 dry weight percent (see paras. [0028]-[0029]). While this sweetener weight percentage “range” is not exactly as claimed, it is noted that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See MPEP 2144.05. Hence, it would have been obvious to one having ordinary skill in the art to have 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONNE WALLS MAYES whose telephone number is (571)272-5836. The examiner can normally be reached Mondays and Thursdays, 8:00AM - 4:00PM (E.S.T.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DIONNE W. MAYES/         Examiner, Art Unit 1747